            Case 2:21-cv-00299-KJD-VCF Document 23 Filed 09/03/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                        ***
      DEBORAH DINKEL,
4
                           Plaintiff,
5                                                           2:21-cv-00299-KJD-VCF
      vs.                                                   ORDER
6     WALMART INC. dba WALMART #2593,
7                           Defendants.
8

9           Before the Court is the Notice of Settlement (ECF No. 22).
10          Accordingly,
11          IT IS HEREBY ORDERED that the evidentiary hearing scheduled for October 14, 2021, is
12   VACATED.
13          IT IS FURTHER ORDERED that a video status hearing is scheduled for 11:00 AM,
14   November 10, 2021.
15          IT IS FURTHER ORDERED that the parties must file a proposed stipulation and order for
16   dismissal on or before November 2, 2021. The status hearing will be vacated upon the filing of the
17   proposed stipulation and order for dismissal.
18          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
19   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
20   conference hearing by noon, November 9, 2021.
21          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
22          INSTRUCTIONS FOR THE VIDEO CONFERENCE
23          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
24   to the participants email provided to the Court.
25          • Log on to the call ten (10) minutes prior to the hearing time.
            Case 2:21-cv-00299-KJD-VCF Document 23 Filed 09/03/21 Page 2 of 2




1           • Mute your sound prior to entering the hearing.

2           • Do not talk over one another.

3           • State your name prior to speaking for the record.

4           • Do not have others in the video screen or moving in the background.

5           • No recording of the hearing.

6           • No forwarding of any video conference invitations.

7           • Unauthorized users on the video conference will be removed.

8

9           For anyone who is not a party to the action, the call-in telephone number is (888) 273-3658, access

10   code: 3912597, and the phone must be on mute. The call must be made five minutes prior to the hearing

11   time. The court will join the call and convene the proceedings. Recording of the proceedings is prohibited.

12

13          DATED this 3rd day of September, 2021.
                                                                  _________________________
14                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25
